Abatement Order filed October 1, 2020.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00199-CV
                                     ____________

      IN THE INTEREST OF A.D.B. AND A.D.B., MINOR CHILDREN


                     On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-52107

                             ABATEMENT ORDER

      Appellants bring this appeal from a judgment signed December 19, 2019,
following a non-jury trial. Appellants timely requested findings of fact and
conclusions of law and timely reminded the trial court when the findings and
conclusions were overdue. The trial court did not file the requested findings and
conclusions. In their appellate brief, appellants ask this court to order the trial court
to enter findings of fact and conclusions of law.

      When an appellant timely files a request for findings of fact and conclusions
of law and a timely notice of past-due findings, the trial court’s error in failing to
file findings of fact and conclusions of law is generally presumed to be harmful,
unless the record before the appellate court affirmatively shows that the
complaining party has suffered no injury. See Cherne Indus., Inc. v. Magallanes,
763 S.W.2d 768, 772 (Tex. 1989); Electronic Power Design, Inc., v. R.A. Hanson
Co., Inc., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th Dist.] 1991, no writ).

       Appellants aver in their motion that they cannot properly present or frame
their issues without the findings and conclusions. In this case, therefore, we cannot
say that the record affirmatively discloses no injury. Because the trial judge
continues to serve on the district court, the error in this case is remediable. See
Tex. R. App. P. 44.4. The proper remedy is to abate the appeal and direct the trial
court to correct its error. See Zeiba v. Martin, 928 S.W.2d 782, 786 (Tex. App.—
Houston [14th Dist.] 1996, no writ).

       We ORDER the trial court to file findings of fact and conclusions of law
within twenty days of the date of this order. Within ten days after the trial court has
filed findings of fact and conclusions of law, any party may file a request for
specified additional or amended findings or conclusions. The trial court shall file
any additional or amended findings that are appropriate within ten days after such a
request is filed. The trial court’s findings of fact and conclusions of law, and any
additional and amended findings or conclusions, shall be included in a
supplemental clerk’s record to be filed with this court within fifty days of the date
of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. This court also
will consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.
                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.